Citation Nr: 1122241	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-39 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, to include whether there was clear and unmistakable error (CUE) in the February 2005 rating decision that severed service connection for diabetes mellitus.

2.  Entitlement to service connection for a lung condition, claimed as asbestosis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from August 1964 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the RO in February 2009 and April 2010.

In March 2010, the matter of service connection for diabetes mellitus was remanded to the RO in order to schedule a hearing; the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in June 2010.  A transcript of this hearing is associated with the claims file.

In reviewing the claims file, the Board finds that it is appropriate to discuss and consider the February 2005 rating decision that severed service connection for diabetes mellitus, type 2 that had been granted in an August 2001 rating decision.


FINDINGS OF FACT

1.  The RO granted service connection for diabetes mellitus, type 2 in an August 2001 rating decision based on a showing that the Veteran had received the Vietnam Service Medal based on his service in Navy.

2.  The February 2005 rating decision by the RO improperly severed service connection for diabetes mellitus on May 5, 2005 because it failed to address the correct facts in light of the applicable regulatory guidelines. 



CONCLUSION OF LAW

As the RO's February 2005 severance of service connection for diabetes mellitus, type 2, effective on May 2, 2005, involved clear and unmistakable error (CUE), it is void ab initio.  38 U.S.C.A. §§ 5109A , 5112 (West 2002); 38 U.S.C.A. § 3 .105 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As issue of the propriety of the severance of service connection for diabetes mellitus, type 2 does not involve a claim for VA benefits, VCAA does apply to this case.  See Livesay v. Principi, 15 Vet. App. 165 (2001); see also Parker v. Principi, 15 Vet. App. 407 (2002).   


Legal Criteria and Analysis

The Veteran's DD Form 214 shows that he received a Vietnam Service Medal for based on his service in the Navy from August 1964 to February 1968.

In February 2001, the Veteran filed his initial claim of service connection for diabetes mellitus, type 2, based on the presumed exposure to Agent Orange incident to his active service.  

Effective on July 9, 2001, 38 C.F.R. § 3.309(e) was amended to establish presumptive service connection for diabetes mellitus, type 2 based on exposure to herbicide.  66 Fed.Reg. 23168 (2000).

An August 2001 rating decision, the RO granted service connection for diabetes mellitus; this was based on evidence showing the Veteran's receipt of Vietnam Service Medal and VA treatment records containing a competent diagnosis of diabetes mellitus.

At the time of the August 2001 rating decision, the VA's Adjudication Manual contained a provision in M21-1, part III that had been in effect since 1991 and conceded service in the Republic of Vietnam if the Veteran had received a Vietnam Service Medal.   

Subsequently, in February 2002, the provision was amended to require that a Veteran have served in the Republic of Vietnam to qualify for the presumption of exposure to herbicides and that receipt of a Vietnam Service Medal alone did not serve to establish that a Veteran had performed actual service in the Republic of Vietnam.  

In an October 2004 rating decision, the RO notified the Veteran that it proposed to sever service connection for diabetes mellitus.  

In a February 2005 rating decision, the RO formally severed service connection, effective on May 5, 2005 on the basis that the decision that had granted service connection was clearly and unmistakably erroneous as there was no evidence that the Veteran had served in or ever visited the Republic of Vietnam.  

An RO decision that has become final generally may not be reversed or amended in the absence of clear and unmistakable error (CUE).  38 U.S.C.A. §§ 5108, 5109A, 7105(c); 38 C.F.R. § 3.105a. 

Where CUE is found in a prior rating decision, the prior decision will be reversed or revised.  For the purpose of authorizing benefits, the rating or other adjudicative decision that constitutes a reversal or revision of the prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 C.F.R. § 3.105(a).

There is a three-prong test for determining whether a prior determination involves CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would manifestly have changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based upon the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 40 (1993).

Clear and unmistakable error (CUE) is defined as "a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In the present case, in the August 2001 rating decision, the RO correctly granted service connection for diabetes mellitus based on the controlling guidelines that were in effect at that time.  

In subsequently severing service connection, the RO itself did commit clear and unmistakable error because it failed to address the correct facts in light of the law that was applicable at the time the Veteran claimed service connection for diabetes mellitus.  

The February 2005 CUE determination incorrectly applied the more restrictive version of the controlling guidelines that was changed after service connection based on presumptive Agent Orange exposure was initially granted, rather than the earlier decision that had based its allowance on the guidelines then in effect.  A determination of CUE must be based on the facts and the law as they existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Thus, as the correct law in effect in August 2001 was not applied to the undisputed facts, the February 2005 rating decision severing service connection for diabetes mellitus on the basis of clear and unmistakable error is void ab initio.


ORDER

As the February 2005 rating decision that severed service connection contained CUE, service connection for diabetes mellitus, type 2 is restored effective on May 5, 2005.  


REMAND

With regard to the claimed lung condition, a July 2010 Substantive Appeal was received to perfect the appeal of this claim.  The Veteran indicated on that form that he wanted to appear for a videoconference hearing in conjunction with this claim.  

Pursuant to 38 C.F.R. § 20.700(a) (2010), a hearing on appeal will be granted to any appellant who requests a hearing and is willing to appear in person.  Consequently, this matter must be remanded to the RO to schedule the Veteran for a hearing in order his request.   

Accordingly, this matter is REMANDED to the RO for the following action:

The RO should take appropriate steps to schedule the Veteran for the requested videoconference hearing with the Board at the first feasible time.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


